Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
     This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as
of the       day of July, 2009, by and between, HRB Tax Group, Inc., a Missouri
corporation (“Block”), and Timothy C. Gokey (“Executive”).
     WHEREAS, Executive and Block are parties to an Employment Agreement dated
June 28, 2004 (the “Employment Agreement”),
     WHEREAS, Executive and Block agree to end Executive’s employment,
     WHEREAS, Executive and Block intend the terms and conditions of this
Agreement to govern all issues related to Executive’s employment and separation,
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained in this Agreement, Executive and Block agree as follows:
     1. Termination of Employment. The parties agree that Executive’s employment
with Block will end on August 31, 2009 (“Separation Date”). Until the Separation
Date, the Executive will remain on active payroll and be paid his current salary
in accordance with Block’s regular payroll practices. Until the Separation Date,
Executive agrees that he will only perform transition work as specifically
agreed by Block Chief Executive Officer (“CEO”) Russ Smyth and Executive.
Executive further agrees that he will timely respond to questions and provide
guidance as requested by Block CEO Russ Smyth. On or after the Separation Date,
Executive acknowledges and agrees that he will not represent himself as being an
employee, officer, director, trustee, member, partner, agent, or representative
of Block for any purpose, and will not make any public statements on behalf of
Block. Executive further acknowledges and agrees that he has received proper
notice under Section 1.07(b) of his Employment Agreement to terminate it.
     2. Resignation. Executive agrees that as of the Separation Date, he resigns
from all offices, directorships, trusteeships, committee memberships, and
fiduciary capacities held with, or on behalf of, Block or its parents,
subsidiaries, or affiliates (collectively as “Affiliates”), or any benefit plans
of Block or its Affiliates. Executive will execute the resignations attached as
Exhibit A on minute book paper contemporaneously with his execution of this
Agreement.
     3. Severance Benefits. The parties agree to treat Executive’s separation of
employment as a termination without “cause” and a “Qualifying Termination” (as
defined in Section 1.07 of the Employment Agreement) for purposes of Executive’s
eligibility for severance compensation and benefits as set forth in this
Section. Subject to the terms and conditions of this Agreement, including
Executive’s executing this Agreement and the Supplemental General Release,
Executive acknowledges and agrees that he will not be eligible for any
compensation or benefits after the Separation Date except for the following:
     a. Severance Pay. Subject to the terms of the H&R Block Severance Plan
(“Severance Plan”), Block will pay to Executive $833,340.00, less required tax

1



--------------------------------------------------------------------------------



 



withholdings, in a lump sum payment within 30 days from the later of the
Separation Date or the Effective Date of this Agreement.
     b. Employee Benefits. Executive will remain eligible to participate in the
various health and welfare benefit plans maintained by Block until the
Separation Date. After the Separation Date, Block will pay Executive a lump sum
payment of $10,008, lass applicable tax withholdings, which represents
Executive’s monthly post-employment premium for health and welfare benefits
under COBRA for twelve (12) months less the amount Executive paid for such
benefits as an active employee. To be eligible for the payment described in this
subsection, Executive must be enrolled in Block’s health and welfare plans on
the Terminate Date. If Executive qualifies for this payment, Block will pay
Executive this payment within 30 days from the later of the Separation Date or
the Effective Date of this Agreement. Conversion privileges may also be
available for other benefit plans.
     c. Stock Options. Those portions of any outstanding incentive stock options
(“ISO Stock Options”) and nonqualified stock options (“NQ Stock Options”) to
purchase shares of Block’s common stock Block granted to Executive that are
scheduled to vest between the Separation Date and 18 months thereafter (based
solely on the time-specific vesting schedule included in the applicable stock
option agreement) shall vest and become exercisable as of the Separation Date. A
list of the stock options vested as of the date of this Agreement and to become
vested pursuant to this Section is attached as Exhibit B. Any stock options
unaffected by the operation of this Section shall be forfeited to Block on the
Separation Date. No later than the Separation Date, Executive will complete an
election form on which he will elect the time period during which he may
exercise his ISO and NQ Stock Options. Executive acknowledges and agrees that he
is solely responsible for the income tax treatment of his ISO and NQ Stock
Options election, and that Block has not provided him any personal tax advice
about this election. Block encourages Executive to seek independent tax advice
regarding this election.
     d. Restricted Shares, All restrictions on any shares of Block’s common
stock Block awarded to Executive (“Restricted Shares”) that would have lapsed
absent a termination of employment in accordance with their terms by reason of
time between the Separation Date and 18 months thereafter shall terminate (and
shall be fully vested) as of the Separation Date. Executive shall forfeit on the
Separation Date any shares unaffected by the operation of this Section. A list
of the Restricted Shares outstanding as of the date of this Agreement and to
become vested pursuant to this Section is attached as Exhibit C.
     e. Performance Shares. The number of performance shares Executive will
receive at the end of each applicable performance period will be determined
based upon (1) Executive’s pro-rata length of service during the performance
period, and (2) the achievement of the performance goals at the end of the
performance period. Block will pay any performance shares due Executive to him
at the time payments are generally made to other individuals who received a
similar award of performance shares. On the Separation Date, Executive shall
forfeit to Block any Performance Shares Block awarded him pursuant to a cycle
which is less than one year old. A list of the Performance Shares eligible to
become payable pursuant to this subsection is attached as Exhibit D.

2



--------------------------------------------------------------------------------



 



     f. Outplacement Services. Block will pay directly to Right Management
Services for twelve (12) months of outplacement services to be provided to
Executive. Executive must elect these outplacement services on or before
August 31, 2009 in writing to the Block Senior Vice-President, Human Resources.
Executive waives these outplacement services if he fails to provide such written
notification on or before August 31, 2009.
     g. Deferred Compensation. Executive will receive his vested account balance
and payment in accordance with Executive’s payment elections under the H&R Block
Deferred Compensation Plan for Executives, as amended.
     h. Forfeiture. Executive agrees that the compensation and benefits
described in this Section will cease, and no further compensation and benefits
will be provided to him if he violates any of the post-employment obligations
under Section 7 of this Agreement, or Articles Two and Three of the Employment
Agreement.
     4. Vacation. Block will pay Executive for his accrued, unused paid time off
which includes vacation, floating holidays, and personal days (but excludes sick
leave as set forth in the Company’s policies) within 30 days of the Separation
Date (the “PTO Payout”). Executive agrees that his PTO Payout will be
$60,332.31, less applicable withholdings. Executive will not receive any other
payment for vacation or holidays.
     5. Executive’s Representations. Executive represents and acknowledges to
Block that (a) Block has advised him to consult with an attorney of his
choosing; (b) he has had twenty-one (21) days to consider the waiver of his
rights under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”) prior to signing this Agreement; (c) he has disclosed to Block any
information in his possession concerning any conduct involving Block or its
Affiliates that he has any reason to believe involves any false claims to any
governmental agency, or is or may be unlawful, or violates Block policy in any
respect; (d) the consideration provided him under this Agreement is sufficient
to support the releases provided by him under this Agreement; and (e) he has not
filed any charges, claims or lawsuits against Block involving any aspect of his
employment which have not been terminated as of the date of this Agreement.
Executive understands that Block regards the representations made by him as
material and that Block is relying on these representations in entering into
this Agreement.
     6. Effective Date of this Agreement. Executive shall have seven (7) days
from the date he signs this Agreement to revoke his consent to the waiver of his
rights under the ADEA in writing addressed and delivered to CEO Russ Smyth which
action shall revoke this Agreement. If Executive revokes this Agreement, all of
its provisions shall be void and unenforceable. If Executive does not revoke his
consent, this Agreement will take effect on the day after the end of this
revocation period (the “Effective Date”).
     7. Surviving Employment Agreement Obligations. Executive and Block agree
that the termination of Executive’s employment will not affect the following
provisions of the Employment Agreement which, by their express terms, impose
continuing obligations on one or more of the parties following termination of
the Employment Agreement: (a) Article Two, “Confidentiality” — Sections 2.01,
2.02; (b) Article Three, “Non-Hiring; Non-Solicitation; No Conflicts;
Non-Competition” — Sections 3.01, 3.02, 3.03, 3.05, 3.07; and (c) Article Four,
“Specific Performance” — Section 4.03. Executive acknowledges and agrees that he
will fully

3



--------------------------------------------------------------------------------



 



comply with these obligations. Block may agree to waive any of Executive’s
surviving post-employment obligations under the Employment Agreement. Any such
waiver must be in writing and signed by Executive and the Block CEO. Unless
otherwise agreed by the parties in writing, any payments made to Executive under
this Agreement will immediately cease upon any such waiver.
     8.Indemnification. Block and Executive agree that Executive will receive,
as applicable, the indemnification set forth in Paragraph 4.06 of the Employment
Agreement.
     9. Business Expenses and Commitments. As of the Separation Date, Executive
agrees that he will have submitted required documentation for all outstanding
expenses on his corporate credit card and he will have fully paid off all such
outstanding expenses. As of the Effective Date, Executive further agrees that he
will not initiate, make, renew, confirm or ratify any contracts or commitments
for or on behalf of Block or any Affiliate, nor will he incur any expenses on
behalf of Block or any Affiliate without Block’s prior written consent.
     10. Release. Executive and his heirs, assigns, and agents forever release,
waive, and discharge Block, Affiliates, and Released Parties as defined below
from each and every claim, action, or right of any sort, known or unknown,
arising on or before the Effective Date.
     a. The foregoing release includes, but is not limited to, (1) any claim of
retaliation or discrimination on the basis of race, sex, pregnancy, religion,
marital status, sexual orientation, national origin, handicap or disability,
age, veteran status, special disabled veteran status, or citizenship status or
any other category protected by law; (2) any other claim based on a statutory
prohibition or requirement such as the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, the
Missouri Human Rights Act, the Missouri Service Letter Statute, and the Civil
Rights Ordinance of Kansas City, Missouri; (3) any claim arising out of or
related to an express or implied employment contract, any other contract
affecting terms and conditions of employment, or a covenant of good faith and
fair dealing; (4) any tort claims such as wrongful discharge, detrimental
reliance, defamation, emotional distress, or compensatory or punitive damages;
(5) any personal gain with respect to any claim arising under the qui tam
provisions of the False Claims Act, 31 U.S.C. 3730, and (6) any claims to
attorney fees, expenses, costs, disbursements, and the like.
     b. Executive represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Released Parties he is
releasing, and that he understands that he is not releasing any rights or claims
arising after the Effective Date.
     c. Executive further agrees never to sue the Released Parties or cause the
Released Parties to be sued regarding any matter within the scope of the above
release. If Executive violates this release by suing the Released Parties or
causing the Released Parties to be sued, Executive agrees to pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees except to the extent that paying such costs
and expenses is prohibited by law or would result in the invalidation of the
foregoing release.

4



--------------------------------------------------------------------------------



 



     d. “Released Parties” for purposes of this Agreement are Block, all current
and former parents, subsidiaries, related companies, partnerships or joint
ventures, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and any other person
acting by, through, under or in concert with any of the persons or entities
listed in this paragraph, and their successors.
     11. Breach by Executive. Block’s obligations to Executive after the
Effective Date are contingent on his obligations under this Agreement. Any
material breach of this Agreement by Executive will result in the immediate
cancellation of Block’s obligations under this Agreement and of any benefits
that have been granted to Executive by the terms of this Agreement except to the
extent that such cancellation is prohibited by law or would result in the
invalidation of the foregoing release.
     12. Executive Availability. Executive agrees to make himself reasonably
available to Block and/or Affiliates to respond to requests for information
pertaining to or relating to Block and/or its Affiliates, agents, officers,
directors, or employees. Executive will cooperate fully with Block and/or
Affiliates in connection with any and all existing or future litigation or
investigations brought by or against Block or any of its Affiliates, agents,
officers, directors or employees, whether administrative, civil or criminal in
nature, in which and to the extent Block and/or Affiliates deem Executive’s
cooperation necessary. Block will reimburse Executive for reasonable out-of
pocket expenses incurred as a result of such cooperation. Nothing herein shall
prevent Executive from communicating with or participating in any government
investigation.
     13. Non-Disparagement. Executive agrees, subject to any obligations he may
have under applicable law, that he will not make or cause to be made any
statements that disparage, are inimical to, or damage the reputation of Block or
any of its Affiliates, agents, officers, directors, or employees. In the event
such a communication is made to anyone, including but not limited to the media,
public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement and Executive will be required to
reimburse Block for any and all compensation and benefits (other than those
already vested) paid under the terms of this Agreement and all commitments to
make additional payments to Executive will be null and void. Block likewise
agrees, subject to any obligations that it may have under applicable law, that
the following individuals during their Block employment will not make or cause
to be made any statements that disparage, are inimical to, or damage the
reputation of Executive: Russ Smyth, Becky Shulman, Tammy Serati, Sabrina
Wiewel, Phil Mazzini, and Ken Treat.
     14. Return of Company Property. Executive agrees that as of the Separation
Date he will have returned to Block any and all Block and/or Affiliates’
property or equipment in his possession, including but not limited to, any
computer, printer, fax, phone, credit card, badge, Blackberry, and telephone
card assigned to him.
     15. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and

5



--------------------------------------------------------------------------------



 



cannot be modified to be enforceable, the affected provision shall be stricken
from the Agreement, and the remaining terms of the Agreement and its
enforceability shall remain unaffected.
     16. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties and may be changed only with the written
consent of both parties and only if both parties make express reference to this
Agreement. The parties have not relied on any oral statements that are not
included in this Agreement. This Agreement supersedes all prior agreements and
understandings concerning the subject matter of this Agreement. Any
modifications to this Agreement must be in writing and signed by Executive and
the Block CEO. Failure of Block to insist upon strict compliance with any of the
terms, covenants, or conditions of this Agreement will not be deemed a waiver of
such terms, covenants, or conditions.
     17. Applicable Law. This Agreement shall be construed, interpreted, and
applied in accordance with the law of the State of Missouri.
     18. Successors and Assigns. This Agreement and each of its provisions will
be binding upon Executive and his executors, successors, and administrators, and
will inure to the benefit of Block and its successors and assigns. Executive may
not assign or transfer to others the obligation to perform his duties hereunder.
     19. Specific Performance by Executive. The parties acknowledge that money
damages alone will not adequately compensate Block for Executive breach of any
of the covenants and agreements herein and, therefore, in the event of the
breach or threatened breach of any such covenant or agreement by Executive, in
addition to all other remedies available at law, in equity or otherwise, Block
will be entitled to injunctive relief compelling Executive’s specific
performance of (or other compliance with) the terms hereof.
     20. Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.
     21. Supplemental Release. Executive agrees that within 21 days after the
Separation Date, he will execute an additional release covering the period from
the Effective Date to the Separation Date. Executive agrees that all Block
covenants that relate to its obligations beyond the last day of employment will
be contingent on Executive’s execution of the supplemental release. The
supplemental release will be in the form of Exhibit E to this Agreement.
     22. 409A Representations. Because the requirements of Section 409A of the
Internal Revenue Code are still being developed and interpreted by government
agencies, certain issues under Section 409A remain unclear as of the Effective
Date. Block has made a good faith effort to comply with current guidance under
Section 409A. Notwithstanding the foregoing or any provision in this Agreement
to the contrary, Block does not warrant or promise compliance with Section 409A,
and Executive understands and agrees that he shall not have any claim against
Block or any Affiliate for any good faith effort taken by them to comply with
Section 409A.
EXECUTIVE:

6



--------------------------------------------------------------------------------



 



                /s/ Timothy C. Gokey       Timothy C. Gokey     

Dated: 7-26-09
Accepted and Agreed:

          HRB Tax Group, Inc.
      By:   /s/ Russell P. Smyth         Russell P. Smyth
President and Director     

Dated: 7/28/09

7



--------------------------------------------------------------------------------



 



EXHIBIT A
RESIGNATION
To Whom It May Concern:
Effective May 8, 2009, I hereby resign from the following director and officer
positions:

      Business Entity   Title
Financial Stop Inc.
  Director
H&R Block (Nova Scotia), Incorporated
  Director
H&R Block Canada Financial Services, Inc.
  Director
H&R Block Canada Financial Services, Inc.
  Chairman of the Board
H&R Block Canada, Inc.
  Director
H&R Block Canada, Inc.
  President
H&R Block Eastern Enterprises, Inc.
  Director
H&R Block Eastern Enterprises, Inc.
  President
H&R Block Enterprises LLC
  President
H&R Block Global Solutions (Hong Kong) Limited
  Director
H&R Block Limited
  Director
H&R Block Tax and Business Services, Inc.
  Director
H&R Block Tax Services LLC
  President
HRB Tax Group, Inc.
  Director
HRB Tax Group, Inc.
  President
Vantive Partners LLC
  President

                Dated: 7-26-09  /s/ Timothy C. Gokey       Timothy C. Gokey     
   

A-1



--------------------------------------------------------------------------------



 



         

EXHIBIT B
STOCK OPTION SUMMARY

                                      Grant   Shares         Grant Date   Price
  Granted   Vested   Accelerated
6/28/2004
  $ 24.235       100,000       100,000       0  
6/30/2005
  $ 29.175       100,000       100,000       0  
6/30/2006
  $ 23.86       125,000       125,000       0  
6/30/2007
  $ 23.37       125,000       83,333       41,667  
7/3/2008
  $ 21.81       173,522       57,840       57,840 *
10/1/2008
  $ 23.76       179,855       0       179,855  
 
                               
Total
                    466,173       279,362  

 

*   Executive forfeits 57,842 stock options from the July 3, 2008 grant.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT C
RESTRICTED SHARES SUMMARY

                                      Grant   Shares         Grant Date   Price
  Granted   Vested   Accelerated
7/3/2008
  $ 21.81       290       96       97 *
10/1/2008
  $ 23.76       10,520       0       10,520  
 
                               
Total
                    96       10,617  

 

*   Executive forfeits 97 shares from the July 3, 2008 grant.

A-3



--------------------------------------------------------------------------------



 



EXHIBIT D
PERFORMANCE SHARES SUMMARY

                                      Grant   Shares         Grant Date   Price
  Granted   Vested   Accelerated
6/30/2006
  $ 0.00       15,000               *  
6/30/2007
  $ 0.00       15,000               *  
7/3/2008
  $ 0.00       9,834               *  

 

*   The number of shares actually awarded will be determined at the end of the
applicable 3-year performance cycle based upon actual performance results.

Award will be prorated based upon the number of days worked by Executive during
the applicable three year performance cycle.

A-4